\om~m
                                ELECTRONIC RECORD




COA #      07-13-00254-CR                        OFFENSE:        22.011


STYLE:     Eddie Jones v. The State of Texas     COUNTY:         Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    137th District Court


DATE: 07/10/2014                  Publish: NO    TC CASE #:      2011-432,527




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Eddie Jones v. The State of Texas            CCA#:
                                                                       IOW-W
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
          5f*Jtf                                      JUDGE:

DATE:      /1*10/111*1                                SIGNED:                           PC:_

JUDGE:      fPi/jrfs*^                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

  Pfct> SB             PETITION                    REHEARING IN CCA IS:

                                                   JUDGE:
FOR DISCRETIONARY REVIEW

is g^/vaO
DATE 03 ]®L
        Oj 20if                                                              ELECTRONIC RECORD


           yM.   Cu/m*-
             JUDGE